Exhibit 10.25

INTERMEC, INC.
 
EXECUTIVE CHANGE OF CONTROL POLICY
 
FOR 2008 OMNIBUS INCENTIVE PLAN
 
Effective: January 7, 2009
 
1.           General. The Compensation Committee of the Board of Directors
adopted the policy set forth herein (the "Policy") on behalf of the Company. The
Policy applies to those executive officers and other key management personnel
(the "Executives") who have been designated as participants in the Company's
Change of Control Severance Plan effective as of January 7, 2009. The purpose of
the Policy is to establish the treatment of equity awards granted under the
Company's 2008 Omnibus Incentive Plan (the "2008 Plan") in the event of a Change
of Control (as defined herein). Pursuant to Section 14.2 of the 2008 Plan, the
Policy shall be incorporated into and shall become a term of the instrument
evidencing any Award granted under the 2008 Plan to the Executives, and shall
otherwise supersede the provisions of the first paragraph of Section 14.2(a) and
Section 14.2(b) of the 2008 Plan.
 
2.           Treatment of Awards Other Than Performance-Vested Awards. If an
Award (other than Awards identified in paragraph 3 below) continues after a
Change of Control, the Award, including any Award that results from the
conversion, assumption or replacement of the Award in connection with the Change
of Control, will not become fully and immediately vested and exercisable, and
all applicable restriction limitations or forfeiture provisions will not lapse,
immediately prior to the Change of Control; provided, however, that such Awards
will become fully and immediately vested and exercisable if, in connection with
or within two years after the Change of Control, the Executive's employment is
terminated by the Company or a successor company without Cause or if the
Executive terminates his or her employment for Good Reason.


3.           Treatment of Performance-Vested Awards.  The target payout
opportunities attainable under all outstanding Stock Awards and Stock Units with
restrictions based on performance criteria, Performance Shares, and Performance
Units will be deemed to have been fully earned based on targeted performance
being attained as of the effective date of a Change of Control, except that if
more than 50% of the applicable performance period has elapsed as of the
effective date of a Change of Control, the Award will be deemed to have been
earned based on the actual performance attained as of the effective date of the
Change of Control, and, in either case, such Awards shall be paid within 60 days
following the effective date of the Change of Control.


4.           Definitions.  For purposes of the Policy, the following terms shall
have the meanings set forth below:


(a)          "Cause" means:
 
(i) the willful and continued failure of the Executive to perform substantially
the Executive's duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Board of Directors
or the Chief Executive Officer of the Company that specifically identifies the
manner in which the Board or Chief Executive Officer believes that the Executive
has not substantially performed the Executive's duties, or
 
(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materi­ally and demonstrably injurious to the Company.
 
 
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in clause (i) or (ii) above, and specifying the
particulars thereof in detail.
 
(b)          "Change of Control" of the Company shall be deemed to have occurred
as of the first day that any one or more of the following conditions shall have
been satisfied:
 
(i) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); excluding, however, the following acquisitions of Outstanding
Company Common Stock and Outstanding Company Voting Securities: (A) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company, or (D) any acquisition by any Person
pursuant to a transaction that complies with clauses (A), (B) and (C) of Section
4(b)(iii); or
 
(ii) During any consecutive 24-month period, the individuals who, at the
beginning of such period, constitute the Board (the "Incumbent Board") cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual who becomes a member of the Board subsequent to such period
whose election, or nomination for election by the Company's shareholders, was
approved by a vote of at least a majority of directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board; but, provided further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or
 
(iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
("Business Combination"); excluding, however, such a Business Combination
pursuant to which (A) all or sub­stantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination shall beneficially own, directly or indirectly, more than
50% of, respectively, the outstanding shares of common stock, and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company's assets) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) no Person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company or such corporation resulting from such Business Combination) shall
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership existed with respect to the
Company prior to the Business Combination, and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination shall have been members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
 
(iv) The consummation of a complete liquidation or dissolution of the Company.
 
(c)          "Good Reason" means "good reason" within the meaning of the safe
harbor under Section 1.409A-1(n)(2)(ii) of the Treasury Regulations promulgated
under Code Section 409A, providing that:
 
(i) Separation from service must occur within two years following the initial
existence of one or more of the following conditions arising without the consent
of the Executive:
 
(A) A material diminution in the Executive's base compensation.
 
(B) A material diminution in the Executive's authority, duties, or
responsibilities.
 
(C) A material diminution in the authority, duties or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the Board.
 
(D) A material diminution in the budget over which the Executive retains
authority.
 
(E) A material change in the geographic location at which the Executive must
perform the services.
 
(F) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Policy.
 
(ii) Notwithstanding the foregoing, termination of the Executive's employment
shall not be for Good Reason unless (A) the Executive notifies the Company or
any successor in writing of the occurrence or existence of the event or
condition that the Executive believes constitutes Good Reason within 90 days of
the initial existence of such event or condition (which notice specifically
identifies the event or condition), (B) the Company or any successor fails to
correct the event or condition so identified in all material respects within 30
days after the date on which it receives such notice (the "Remedial Period"),
and (C) the Executive actually terminates employment within 30 days after the
expiration of the Remedial Period and before the Company or any successor
remedies the event or condition (even if after the end of the Remedial Period).
If the Executive terminates employment before the expiration of the Remedial
Period or after the Company or any successor remedies the event or condition
(even if after the end of the Remedial Period), then the Executive's termination
shall not be considered to be for Good Reason.
